962 So. 2d 341 (2007)
Tracy Lynn SMITH, Personal Representative, Appellant,
v.
Matthew Wayne COLE, Deceased, Appellee.
No. 1D07-0710.
District Court of Appeal of Florida, First District.
June 5, 2007.
Rehearing Denied August 23, 2007.
Lester Makofka of Makofka and Makofka, Jacksonville, for Appellant.
Mark Usdin, Jacksonville; Moses Meide, Jr., Jacksonville, for Appellee.
PER CURIAM.
The appellant has sought review of the circuit court's "Order on Motion for Leave to Amend Statement of Claim Against Estate Originally Filed by Maria Cole." Upon consideration of the response to the Court's order of February 14, 2007, directing the appellant to show cause why the appeal should not be dismissed for lack of jurisdiction, the Court has concluded that the order is not an appealable order. Cf. In re: Estate of Elliott, 798 So. 2d 13 (Fla. 1st DCA 2001). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BROWNING, CJ., VAN NORTWICK, and HAWKES, JJ., concur.